Citation Nr: 0629186	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-21 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim.  Further 
development would ensure that the veteran's due process 
rights, including those associated with the duties to notify 
and assist, are met.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).  The specific bases for the remand are set forth 
below.

The veteran has not yet been provided with notice pursuant to 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2005) concerning his claim for entitlement to 
TDIU.  Therefore, the RO should provide the veteran with the 
proper and requisite notice related to his TDIU claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2005).  Where these percentage requirements 
are not met, entitlement to the benefit on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. §§ 3.321(b), 
4.16(b) (2005).  

The veteran, who currently has a combined disability 
evaluation of 60 percent, does not meet the schedular 
criteria for consideration of a TDIU rating under 38 C.F.R. 
§ 4.16(a) (2005).  He contends, however, that a combination 
of mental and physical disabilities are responsible for his 
inability to work, to include gout, degenerative joint 
disease (DJD), feet spurs, lymphedema of his lower 
extremities, and back, leg and knee injuries.  See June 2004 
VA Form 9; June 2006 hearing transcript.  The veteran has not 
been afforded an appropriate VA examination to determine 
whether the combination of his service-connected disabilities 
prevent him from maintaining substantially gainful 
employment, or whether he is precluded from working due to a 
non service-connected condition.  In light of the foregoing, 
fundamental fairness warrants the scheduling of an 
examination.  The veteran is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case.  The consequences 
of a failure to report for a VA examination without good 
cause may include denial of the claim.  38 C.F.R. 
§§ 3.158 and 3.655 (2005).  

Evidence of record indicates that the veteran receives Social 
Security Administration (SSA) benefits.  It remains unclear, 
however, for which disability or disabilities the veteran is 
receiving benefits.  See May 2001 letter from SSA (medical 
evidence showed a back injury and broken leg became disabling 
in March 2001); July 2002 letter from the Georgia Department 
of Labor (Social Security claim allowed due to a nervous 
condition rather than back injury and broken leg); June 2006 
hearing transcript (awarded SSA benefits for both mental and 
physical disabilities).  A request for records from the SSA 
Office of Disability Operations was made in July 2003, but it 
does not appear that SSA responded to this request.  A May 
2006 document from the SSA in Columbus, Georgia was submitted 
by the veteran at the June 2006 hearing, which indicates that 
his SSA file is located at the Office of Disability and 
International Operations.  The RO should follow-up on its 
initial request for the veteran's SSA records.  See 38 C.F.R. 
§ 3.159(c)(2) (2005).  In addition, the RO should also 
request records from those sources identified by the veteran 
on a May 2006 VA Form 21-4142, which was also submitted at 
the time of his June 2006 hearing.  

The veteran testified that he sought treatment at a VA 
Medical Center (VAMC) while he was on vacation in Florida.  
See June 2006 hearing transcript.  The RO should determine 
from which Florida VAMC the veteran received treatment and 
request those records.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Issue a letter concerning VA's duties 
to notify and assist under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159(b) (2005) concerning 
the claim for TDIU.

2.  Make another request for all records 
from SSA pertaining to any original or 
continuing award of disability benefits.  
If no records can be found, indicate 
whether the records do not exist and 
whether further efforts to obtain the 
records would be futile.  

3.  Request records from the sources 
identified by the veteran in the VA Form 
21-4142 dated in May 2006.  

4.  Determine from which Florida VAMC the 
veteran received treatment and associate 
those records with the claims folder.  

5.  Schedule the veteran for an 
appropriate examination to determine 
whether his service-connected 
disabilities preclude all forms of 
substantially gainful employment 
consistent with his education and 
occupational experience.  The claims 
folder should be made available to the 
examiner for review.  

6.  Thereafter, readjudicate the claim.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an appropriate 
amount of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
